IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 432 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
FREDERICK JOHN DAVIS,                       :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Notice of Appeal is Quashed. The

Application to Supplement is Dismissed as Moot. The Motion to Correct the Record,

Motion to Correct Prior Case Numbers on Docket and Correct Concise Statement

Pursuant to Pa.R.A.P. 1925(b), Application for Relief Pa.R.A.P. 123, and Petition for

Allowance of Appeal are DENIED.